Case 20-13064-elf   Doc   Filed 06/15/21 Entered 06/15/21 12:56:58   Desc Main
                           Document     Page 1 of 7
Case 20-13064-elf   Doc   Filed 06/15/21 Entered 06/15/21 12:56:58   Desc Main
                           Document     Page 2 of 7
Case 20-13064-elf   Doc   Filed 06/15/21 Entered 06/15/21 12:56:58   Desc Main
                           Document     Page 3 of 7
Case 20-13064-elf   Doc   Filed 06/15/21 Entered 06/15/21 12:56:58   Desc Main
                           Document     Page 4 of 7
Case 20-13064-elf   Doc   Filed 06/15/21 Entered 06/15/21 12:56:58   Desc Main
                           Document     Page 5 of 7
Case 20-13064-elf   Doc   Filed 06/15/21 Entered 06/15/21 12:56:58   Desc Main
                           Document     Page 6 of 7
Case 20-13064-elf   Doc   Filed 06/15/21 Entered 06/15/21 12:56:58   Desc Main
                           Document     Page 7 of 7
